            Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
425 Third Street SW, Suite 800                )
Washington, DC 20024,                         )
                                              )
                        Plaintiff,            )
v.                                            )       Civil Action No.
                                              )
U.S. DEPARTMENT OF                            )
HOMELAND SECURITY,                            )
Office of the General Counsel                 )
245 Murray Lane SW                            )
Mailstop 0485                                 )
Washington, DC 20528,                         )
                                              )
                        Defendant.            )
                                              )

                                          COMPLAINT

       Plaintiff, Judicial Watch, Inc. brings this action against Defendant U.S. Department of

Homeland Security to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, integrity, and

accountability in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
              Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 2 of 8



agencies’ responses and disseminates both its findings and the requested records to the American

public to inform them about “what their government is up to.”

       4.        Defendant U.S. Department of Homeland Security is an agency of the U.S.

Government and is headquartered at 245 Murray Lane SW, Washington, DC 20528. Defendant

has possession, custody, and control of records to which Plaintiff seeks access.

                                    STATEMENT OF FACTS

       5.        The U.S. Secret Service (“Secret Service”) is a component of Defendant U.S.

Department of Homeland Security.

       6.        In pursuit of its mission of promoting government accountability, Judicial Watch

regularly asks the Secret Service for records of VIP travel expenses.

       7.        Beginning in September and continuing through November 2018, Plaintiff served

multiple FOIA requests on the Secret Service for records of security costs and other travel-

related expenses for the following twenty-four trips taken by President Donald J. Trump:

       i.        Billings, Montana – September 7, 2018

                 Date of Request:             09/10/2018
                 FOIA Request Received:       11/13/2018
                 Determination Due:           12/12/2018
                 FOIA File No.:               20190111

       ii.       Buffalo, New York – September 10, 2018

                 Date of Request:             09/13/2018
                 FOIA Request Received:       11/13/2018
                 Determination Due:           12/12/2018
                 FOIA File No.:               20190112

       iii.      Las Vegas, Nevada – September 20, 2018

                 Date of Request:             09/24/2018

               As of February 26, 2019, the agency has failed to acknowledge and/or respond to
       the request.


                                                -2-
      Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 3 of 8



iv.      Bedminster, New Jersey – September 21-23, 2018

         Date of Request:              09/24/2018

        As of February 26, 2019, the agency has failed to acknowledge and/or respond to
the request.

v.       Columbia, Missouri – September 21, 2018

         Date of Request:              9/24/2018

        As of February 26, 2019, the agency has failed to acknowledge and/or respond to
the request.

vi.      Wheeling, West Virginia – September 29, 2018

         Date of Request:              10/01/2018

        As of February 26, 2019, the agency has failed to acknowledge and/or respond to
the request.

vii.     Tennessee – October 1, 2018

         Date of Request:              10/02/2018
         FOIA Request Received:        11/13/2018
         Determination Due:            12/12/2018
         FOIA/File No.:                20190116

viii.    Mississippi – 10/02/2018

         Date of Request:              10/03/2018
         FOIA Request Received:        11/13/2018
         Determination Due:            12/12/2018
         FOIA/File No.:                20190117

ix.      Minnesota – October 4, 2018

         Date of Request:              10/05/2018
         FOIA Request Received:        11/13/2018
         Determination Due:            12/12/2018
         FOIA/File No. :               20190118




                                        -3-
      Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 4 of 8



x.       Topeka, Kansas – October 6, 2018

         Date of Request:            10/9/2018
         FOIA Request Received:      11/13/2018
         Determination Due:          12/12/2018
         FOIA/File No.:              20190108

xi.      Iowa – October 9, 2018

         Date of Request:            10/10/2018
         FOIA Request Received:      11/13/2018
         Determination Due:          12/12/2018
         FOIA/File No.:              20190119

xii.     Erie, Pennsylvania – October 10, 2018

         Date of Request:            10/11/2018
         FOIA Request Received:      11/13/2018
         Determination Due:          12/12/2018
         FOIA/File No.:              201090120

xiii.    Ohio – October 12, 2018

         Date of Request:            10/15/2018
         FOIA Request Received:      11/13/2018
         Determination Due:          12/12/2018
         FOIA/File No.:              20190110

xiv.     Missoula, Montana – October 18, 2018

         Date of Request:            10/19/2018
         FOIA Request Received:      11/13/2018
         Determination Due:          12/12/2018
         FOIA/File No.:              20190109

xv.      Mesa, Arizona – October 19, 2018

         Date of Request:            10/22/2018
         FOIA Request Received:      11/13/2018
         Determination Due:          12/12/2018
         FOIA/File No.:              20190114




                                       -4-
   Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 5 of 8



xvi.    Houston, Texas – October 23, 2018

        Date of Request:              10/23/2018
        FOIA Request Received:        11/13/2018
        Determination Due:            12/12/2018
        FOIA/File No.:                20190121

xvii.   Wisconsin – October 24, 2018

        Date of Request:              10/25/2018
        FOIA Request Received:        11/13/2018
        Determination Due:            12/12/2018
        FOIA/File No.:                20190122

xviii. North Carolina – October 26, 2018

        Date of Request:              10/29/2018
        FOIA Request Received:        11/13/2018
        Determination Due:            12/12/2018
        FOIA/File No.:                20190105

xix.    Illinois – October 27, 2018

        Date of Request:              10/29/2018
        FOIA Request Received:        11/13/2018
        Determination Due:            12/12/2018
        FOIA/File No.:                20190123

xx.     Ft. Myers, Florida – October 31, 2018

        Date of Request:              11/01/2018
        FOIA Request Received:        11/13/2018
        Determination Due:            12/12/2018
        FOIA/File No.:                20190124

xxi.    Columbia, Missouri – November 1, 2018

        Date of Request:              11/02/2018
        FOIA Request Received:        11/13/2018
        Determination Due:            12/12/2018
        FOIA/File No.:                20190126




                                       -5-
             Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 6 of 8



       xxii.    Huntington, West Virginia – November 2, 2018

                Date of Request:               11/05/2018

                As of February 26, 2019, the agency has failed to acknowledge and/or respond to
                the request.

       xxiii. Indianapolis, Indiana – November 3, 2018

                Date of Request:               11/05/2018
                FOIA Request Received:         11/19/2018
                Determination Due:             12/18/2018
                FOIA File No.:                 20190156

       xxiv. Montana – November 3, 2018

                Date of Request:               11/05/2018
                FOIA Request Received:         11/19/2018
                Determination Due:             12/18/2018
                FOIA File No.:                 20190158

       xxv.     Cape Girardeau, Missouri – November 5, 2018

                Date of Request:               11/06/2018
                FOIA Request Received:         11/20/2018
                Determination Due:             12/19/2018
                FOIA File No.:                 20190159

       xxvi. Palm Beach, Florida – November 21-25, 2018

                Date of Request:               11/26/2018
                FOIA Request Received:         12/12/2018
                Determination Due:             01/11/2019
                FOIA File No.:                 20190209

The requests were received by the Secret Service, and the Secret Service’s determinations were

due on the dates indicated. The Secret Service has assigned the requests the FOIA/File numbers

indicated.

       8.       As of the date of this Complaint, the Secret Service has failed to: (i) determine

whether to comply with each request; (ii) notify Plaintiff of any such determination or the

reasons therefor; (iii) advise Plaintiff of the right to appeal any adverse determination; or (iv)


                                                 -6-
              Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 7 of 8



produce the requested records or otherwise demonstrate that the requested records are exempt

from production.

                                             COUNT I
                                (Violation of FOIA, 5 U.S.C. § 552)

        9.       Plaintiff realleges paragraphs 1 through 8 as if fully stated herein.

        10.      Defendant is violating FOIA by failing to search for and produce all records

responsive to Plaintiff’s requests or demonstrate that the requested records are lawfully exempt

from production.

        11.      Plaintiff is being irreparably harmed by Defendant’s violations of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

FOIA.

        12.      To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make determinations with respect to Plaintiff’s requests within twenty (20) working

days of receiving the request. Accordingly, Defendant’s determinations were due on or before

the dates indicated in paragraph 7. At a minimum, Defendant was required to: (i) gather and

review the requested documents; (ii) determine and communicate to Plaintiff the scope of any

responsive records Defendant intended to produce or withhold and the reasons for any

withholdings; and (iii) inform Plaintiff that it may appeal any adequately specific, adverse

determination. See, e.g., Citizens for Responsibility and Ethics in Washington v. Federal

Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

        13.      Because Defendant failed to make determinations with respect to Plaintiff’s

requests within the time period required by FOIA, Plaintiff is deemed to have exhausted its

administrative appeal remedies. 5 U.S.C. § 552(a)(6)(C)(i).




                                                  -7-
          Case 1:19-cv-00480-KBJ Document 1 Filed 02/26/19 Page 8 of 8



       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

search for any and all records responsive to Plaintiff’s FOIA requests and demonstrate that they

employed search methods reasonably calculated to uncover all records responsive to the

requests; (2) order Defendant to produce, by a date certain, any and all non-exempt records

responsive to Plaintiff’s FOIA requests and a Vaughn index of any responsive records withheld

under claim of exemption; (3) enjoin Defendant from continuing to withhold any and all non-

exempt records responsive to Plaintiff’s FOIA requests; (4) grant Plaintiff an award of attorneys’

fees and other litigation costs reasonably incurred in this action pursuant to 5 U.S.C. §

552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and proper.

Dated: February 26, 2018                              Respectfully submitted,

                                                      /s/ Paul J. Orfanedes
                                                      Paul J. Orfanedes
                                                      D.C. Bar No. 429716
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street SW, Suite 800
                                                      Washington, DC 20024
                                                      (202) 646-5172
                                                      porfanedes@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -8-
